Citation Nr: 1004058	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  04-27 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for loss of teeth, due to 
dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for a 
hearing loss (claimed as hearing), loss of teeth (claimed as 
teeth) and a hiatal hernia (claimed as stomach problems).  
The Veteran perfected an appeal on these issues and in May 
2006, the Board remanded the case for further development.  
In a December 2007 rating decision issued in March 2008, the 
RO granted service connection for a bilateral hearing loss 
and gastroesophageal reflex disorder.  As such, these issues 
are no longer before the Board.  See Grantham v. Brown, 114 
F.3d. 1156 (Fed. Cir. 1997).

In April 2008, the Board denied service connection for loss 
of teeth, due to dental trauma.  The appellant appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Following an April 2009 Joint Motion for 
Remand (Joint Remand), an April 2009 Order vacated and 
remanded the April 2008 Board decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The objective medical and lay evidence of record is at least 
in relative equipoise as to whether the Veteran sustained 
dental trauma during service and whether he has a current 
dental disability as a result.





CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, service 
connection for residuals of claimed dental trauma, to include 
loss of teeth, is warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.381, 4.150, 17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381.  In general, conditions including replaceable missing 
teeth will be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
Chapter 17.  38 C.F.R. § 3.381.  When service connection is 
warranted, it will be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  In general, a 
Veteran with a service-connected noncompensable dental 
condition is classified as Class II, and entitled to one-time 
treatment for the condition, if application is made within a 
certain time period after service.  
38 C.F.R. § 3.381(b).  However, if the dental condition is 
due to combat wounds or service trauma, the Veteran is 
eligible for Class II(a) treatment, consisting of all 
treatment indicated as reasonably necessary for the treatment 
of such condition. 
38 C.F.R. § 17.161(c).  Thus, the significance of a finding 
that a dental condition is due to service trauma is there are 
no restrictions as to one-time treatment or time limit of 
application.

As an initial matter, the Veteran's service medical records 
are unavailable.  The National Personnel Records Center 
(NPRC) has indicated that the Veteran's service medical 
records were destroyed in the fire in St. Louis in 1973.  
Given the absence of such records, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has a 
heightened duty in a case where the service treatment records 
are presumed destroyed).  

The Veteran contends that he suffered dental trauma while in 
service which resulted in the loss of teeth, and that his 
current dental condition should therefore be service-
connected.  He has submitted documents which show that he 
participated in boxing matches while on active duty.  

In addition, the Veteran has submitted several lay statements 
from his sisters and wife which corroborate the Veteran's 
claims that he has had dental problems since his return from 
service. 

A private dentist's undated letter in response to a March 
2003 inquiry about the Veteran's treatment shows that he 
first treated the Veteran in May 1990, when the Veteran 
presented with all maxillary teeth missing which had been 
replaced with a maxillary denture, missing teeth numbers 19, 
25, 30 and 31 and fixed bridges that had been placed in the 
mandibular posterior areas to replace missing teeth.  The 
dentist noted that the Veteran's overall hygiene was good and 
he seemed to be doing a good job on his home oral care.  The 
dentist stated that, during the time when the Veteran was a 
patient he came in approximately every six months for a 
preventative visit to have examinations, prophylaxis, 
periodontal screening and oral cancer examination.  Over the 
course of time in which he was a patient of record, the teeth 
numbers 21 and 28 were crowned, teeth numbers 22, 23 and 24 
were filled and a new maxillary denture was fabricated.  The 
examiner did not provide a link between the Veteran's loss of 
teeth and his time in service.  

The Veteran has stated that he began having dental problems 
while in service and has submitted lay statements to that 
effect.  Competent lay evidence is defined as any evidence 
not requiring that the proponent have specialized education, 
training or experience, but is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  The Veteran is not offering these statements 
in order to make a medical diagnosis, but instead for the 
purpose of establishing the in-service incidents and the 
residuals.  He is competent to do so.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  

In terms of credibility, in Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006), the Federal Circuit determined that 
the Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Overall, the Board finds 
that the Veteran's reports of in-service dental trauma and 
his statements that he has had dental problems since he left 
service, along with the lay statements that he submitted that 
support his contention, are credible.  The Veteran has 
consistently claimed that he has had dental problems since 
service and has submitted lay statement in support of this 
contention.  In addition, he has submitted records which 
corroborate his claim of dental trauma in service.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Resolving the benefit of the doubt in the Veteran's favor, 
entitlement to service connection for dental trauma is 
warranted.  Gilbert, supra.

 
ORDER

Service connection for loss of teeth, due to dental trauma is 
granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


